In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________
                     No. 02-22-00156-CV
                ___________________________

  IN RE BOZIE MADISON, JR., VERA MADISON, LHM FINANCIAL
CORPORATION, AND FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                           Relators




                        Original Proceeding
           342nd District Court of Tarrant County, Texas
                 Trial Court No. 342-307284-19


              Before Wallach, Kerr, and Birdwell, JJ.
               Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

to stay, real parties in interest’s responses, and relators’ reply to the responses and is

of the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus and motion to stay are denied.

                                                       Per Curiam

Delivered: May 19, 2022




                                            2